Citation Nr: 1543469	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).

(The issue of entitlement to a waiver of the recovery of indebtedness in the amount of $17,454.24, is the subject of a separate decision of the Board.) 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned at an April 2015 hearing in Washington, DC.  A transcript of the hearing has been associated with his claims file.

The Board has recharacterized the claim for service connection for a psychiatric disorder as reflected on the title page to encompass all disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was previously represented by agent Bryan Held.  In April 2015, the Veteran revoked this representation and indicated that he wished to be represented by Disabled American Veterans.  However, he did not submit any form (VA Form 21-22 or Form 21-22a) appointing any other organization or individual as his representative.  The Board subsequently sent him a letter in August 2015, which notified him of his right to representation, requested that he clarify his choice of representation, and notified him that if a response was not received within 30 days his appeal would be adjudicated with the assumption that he wished to represent himself.  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  The Veteran failed to respond to the August 2015 letter.  Hence, he is now unrepresented. 

The issue of whether new and material evidence has been received to reopen the claim regarding the propriety of the termination of pension benefits, effective September 29, 2008, has been raised by the record in a May 2014 letter from the Veteran.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of whether new and material evidence has been received to reopen the claim of service connection for a back disability and the issues of entitlement to service connection for a bilateral knee disability and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a bilateral knee disability was originally denied in an April 1982 rating decision on the basis that there was no medical evidence of any such disability; new and material evidence was received within a year of the April 1982 decision and the claim was readjudicated and again denied in an October 1982 rating decision; the Veteran did not appeal the October 1982 decision, and new and material evidence was not received within one year of its issuance.

2.  The Veteran's petition to reopen the claim of entitlement to service connection for a bilateral knee disability was again denied in November 2004, April 2005, and May 2009 rating decisions; the Veteran did not appeal any of these decisions and new and material evidence was not received within one year of their issuance.

3.  The Veteran's claim of entitlement service connection for a psychiatric disability was denied as not well grounded in an October 1999 Board decision on the basis that there was no evidence that the disability was related to service.
4.  The Veteran's petition to reopen the claim of entitlement to service connection for a psychiatric disability was again denied in May 2009; at that time service connection for posttraumatic stress disorder (PTSD) was separately denied on the merits.  These denials were confirmed in a February 2010 rating decision; the Veteran did not appeal either of these decisions and new and material evidence was not received within one year of their issuance.

5.  Evidence received more than one year since the May 2009 and February 2010 RO decisions includes information that was not previously considered and relates to an unestablished fact necessary to substantiate the claims of service connection for a bilateral knee disability and a psychiatric disability, the absence of which was the basis of the previous denials.


CONCLUSIONS OF LAW

1.  The RO's October 1982, November 2004, April 2005, May 2009, and February 2010 rating decisions and the Board's October 1999 decision that denied the claims of service connection for a bilateral knee disability and a psychiatric disability are all final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1100(a), 20.1103 (2014). 

2.  New and material has been received, and the claims of service connection for a bilateral knee disability and a psychiatric disability are reopened.  38 U.S.C.A. 
§§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

In light of the Board's favorable decision in reopening the claims of service connection for a bilateral knee disability and a psychiatric disability, the claims are substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final and a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c), (d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

I. Bilateral Knee Disability

In this case, the RO initially denied the Veteran's claim of service connection for a bilateral knee disability in an April 1982 rating decision, in pertinent part, on the basis that there was no medical evidence of any knee disability.  An April 1982 VA medical certificate was subsequently associated with the claims file.  This treatment record includes a report of bilateral knee pain.  VA was in possession of this treatment record prior to the April 1982 decision.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  As this treatment record includes evidence of a bilateral knee disability, the Board finds that new and material evidence was received within a year of the April 1982 rating decision.  

The claim of service connection for a bilateral knee disability was readjudicated and again denied in an October 1982 rating decision.  The Veteran was notified of this decision, he did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the October 1982 decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen the claim of service connection for a bilateral knee disability on several occasions and his petitions were denied by way of rating decisions dated in November 2004, April 2005, and May 2009 as new and material evidence had not been submitted.  He was notified of these decisions, he did not appeal any of these determinations, and new and material evidence was not received within a year of their issuance.  Thus, the November 2004, April 2005, and May 2009 decisions also became final.  See Id. 
Pertinent new evidence received since the May 2009 denial includes a June 2011 examination report from N. Pasco, M.D. and the Veteran's testimony during the April 2015 Board hearing.  This evidence includes reports of bilateral knee pain and a continuity of knee symptomatology in the years since service.  The additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran may have a current bilateral knee disability related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As explained in the remand below, the evidence triggers VA's duty to provide an examination as to the nature and etiology of the Veteran's claimed bilateral knee disability.  The evidence is, therefore, new and material, and the claim of service connection for a bilateral knee disability is reopened.

Psychiatric Disability

The Board denied the Veteran's claim of service connection for a psychiatric disability in October 1999 as not well grounded on the basis that there was no evidence that the disability was related to service.  Specifically, the Board explained that there was no evidence of a psychiatric disability during service, that a psychiatric disability was not evident until 14 years after service, and that post-service treatment records did not medically link the Veteran's psychiatric disability to service.  The Board's decision was final when issued.  See 38 U.S.C.A. 
§ 7104(b); 38 C.F.R § 20.1100(a).

The Veteran attempted to reopen the claim of service connection for a psychiatric disability and his petition was denied by way of rating decision dated in May 2009; at that time service connection for posttraumatic stress disorder (PTSD) was separately denied on the merits.  These denials were confirmed in a February 2010 rating decision.  He was notified of these decisions, he did not appeal either of these determinations, and new and material evidence was not received within a year of their issuance.  Thus, the May 2009 and February 2010 decisions also became final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.
Pertinent new evidence received since the February 2010 denial includes the Veteran's testimony during the April 2015 hearing, during which he identified specific in-service stressors that he claims caused his current psychiatric disability. In light of the fact that there is medical evidence of a current psychiatric disability, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the current psychiatric disability may be related to service.  See Shade, 24 Vet. App. at 110.  The additional evidence triggers VA's duty to provide an examination as to the etiology of the Veteran's current psychiatric disability.  The evidence is, therefore, new and material, and the claim of service connection for a psychiatric disability is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for a bilateral knee disability is reopened, and the appeal is granted to this extent only.

As new and material evidence has been received, the claim of service connection for a psychiatric disability is reopened, and the appeal is granted to this extent only.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, the June 2011 examination report from Dr. Pasco and a March 2015 VA education discharge note include a report of bilateral knee pain and diagnoses of bipolar disorder and PTSD.  Thus, there is competent evidence of current knee and psychiatric disabilities.  Service treatment records include November and December 1971 records of treatment for bilateral knee pain.  The Veteran reported during the April 2015 hearing that he experienced psychiatric stressors in service, including witnessing the shooting of a civilian while stationed at Fort Knox during basic training and being assaulted.  He also reported that he has experienced knee problems ever since service.  Hence, there is evidence of current knee and psychiatric disabilities, in-service knee problems and psychiatric stressors, and a continuity of knee symptomatology in the years since service.  This evidence suggests that the Veteran may have current knee and psychiatric disabilities related to service.  Therefore, VA's duty to obtain examinations as to the nature and etiology of any current knee and psychiatric disability is triggered.  Examinations are needed to determine whether the Veteran has a current knee disability and to obtain medical opinions as to the etiology of any such knee disability and the current psychiatric disability.

Moreover, a February 2010 "Report of General Information" form (VA Form 21-0820), the March 2015 VA education discharge note, and the Veteran's testimony during the April 2015 hearing indicate that he has received relevant treatment at the VA Medical Center in Brooklyn, New York (VAMC Brooklyn), the VA Medical Center in Manhattan, New York (VAMC Manhattan), the VA Hudson Valley Health Care System, and the VA Medical Center in San Francisco, California (VAMC San Francisco).  There are only minimal treatment records from VAMC Brooklyn dated in August 2004 in the claims file and there are no records from the other identified facilities.  Thus, it appears that there are additional VA treatment records that have not yet been obtained and must be secured on remand. 
38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the June 2011 examination report from Dr. Pasco indicates that the Veteran was scheduled for additional treatment from that physician and that he was being referred to physical medicine and rehabilitation for a back disability.  The Veteran also reported during the April 2015 hearing that he received relevant treatment at Lafayette Medical Center (Lafayette).  There are no treatment records from Lafayette in the claims file and no records from Dr. Pasco other than the June 2011 examination report.  Therefore, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Finally, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the claimant the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

In this case, the Veteran reported physical assaults in service, however he has not been explicitly provided with notice that evidence of behavior changes may constitute credible supporting evidence of the reported in-service personal assaults. Therefore, a remand is also necessary to advise the Veteran of this, and to allow him the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him that evidence from sources other than his service records may corroborate his account of in-service personal assault.  See 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran shall be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.  

2.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a knee disability, a back disability, and a psychiatric disability, to include the dates of any such treatment. 

The Veteran shall specifically be asked to complete authorizations for VA to obtain all records of his treatment for a knee disability, a back disability, and a psychiatric disability from Dr. Pasco (see the June 2011 examination report from Dr. Pasco), an unidentified physical medicine and rehabilitation facility for the back (see the June 2011 examination report from Dr. Pasco), Lafayette Medical Center (see pages 7 and 16 from the Board hearing transcript), and any other sufficiently identified private treatment provider from whom records have not already been obtained.

3.  Obtain all outstanding VA records of treatment, to specifically include:
(a)  all records from VAMC San Francisco dated from February 1972 through the present; 
(b)  all records from the VA New York Harbor Healthcare System dated from February 1972 through the present;
(c)  all records from the VA Hudson Valley Health Care System dated from February 1972 through the present; and
(d)  any relevant records from any other sufficiently identified VA facility. 

4.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine whether the Veteran experiences PTSD. 

The claims file, including all relevant electronic records, a copy of this remand, and any records obtained pursuant to this remand, must be sent to the examiner for review.
For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since November 2010 including, but not limited to, bipolar disorder and PTSD), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported stressors during service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since November 2010, what are the stressors that support the diagnosis?

(c)  If any stressor supporting a diagnosis of PTSD consists of an in-service personal assault, is there evidence of behavior changes in response to the stressor?

In formulating the above opinions, the examiner must acknowledge and comment on any psychiatric disabilities diagnosed since November 2010 (including, but not limited to, bipolar disorder and PTSD) and all of Veteran's reported stressors in service (including witnessing the shooting of a civilian while stationed at Fort Knox during basic training and being assaulted).

A complete rationale shall be given for all opinions and conclusions expressed.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current knee disability.  All indicated tests and studies shall be conducted.  

The claims file, including all relevant electronic records, a copy of this remand, and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current knee disability identified (i.e., any knee disability diagnosed since November 2010), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current knee disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's knee problems in service, is related to his physical duties in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any knee disabilities diagnosed since November 2010, all instances of treatment for knee problems in the Veteran's service treatment records (including the November and December 1971 records of treatment for knee pain), his physical duties in service, and his reports of continuing knee symptoms in the years since service.

The examiner is advised that although the Veteran has reported knee problems prior to service associated with a motor vehicle accident, he is presumed sound at service entrance.

A complete rationale shall be given for all opinions and conclusions expressed.

6.  After completion the above development, readjudicate the claim.  If a benefit sought on appeal remains denied, the AOJ shall issue a Supplemental Statement of the Case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


